DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7, 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4, 6-7, 9-10, 12-13, 15-17, 19, 21-23 recite the limitation "the second lateral wheel”.  There is insufficient antecedent basis for this limitation in the claim. The independent claims recite “a second lateral wheel ... on each side of the vertical center plane”, establishing two second lateral wheels. As such, subsequent recitations to “the second lateral wheel” creates an indefinite scope since it not immediately clear which, if both, of the second lateral wheels are being referenced. It is recommended to specific “each of the second lateral wheels” or “the second lateral wheel on each of the respective sides of the vertical center plane.” 




Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US Pub. No. 2017/0120935) in view of Wieser et al. (US Pat. No. 9,975,560)
With respect to claims 16-18, Reese et al. teaches a bogie 16 configured to move along a track 12 of an amusement ride, the bogie 16 having a vertical center plane thereof (dotted line shown in Fig. 12), the bogie 16 comprising: two first lateral wheels 56 rotatably mounted on each side of the vertical center plane (Fig.’s 9-12), the two first lateral wheels 56 being arranged to rotate in a first plane that is oriented at an angle that appears to between about 0 degrees and about 60 degrees relative to the vertical center plane (paragraph [0056]; Fig. 12); a second lateral wheel 58 rotatably mounted on each side of the vertical center plane, the second lateral wheel 58, the second lateral wheel being arranged to rotate in a second plane that is oriented generally perpendicular to the vertical center plane at least when the second lateral wheel is in a first position that is proximate the vertical plane (Fig. 12); wherein the second lateral wheel 58 is disposed between the two first lateral wheels 56 along a length of the bogie 16 (Fig. 10)
Reese et al. does not express teach wherein the second wheel is movable as claimed. However, examiner cites to analogous art reference Wieser et al. for its use of a compression spring and arm mechanism configured to normally biases a bogie wheel 19 toward a first position (i.e. against track cable 2), and wherein the mechanism is further configured such that the magnitude of the provided force increases with increasing separation away from a first position (Fig.’s 3-4; “coil spring” – column 4, lines 40-62). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.   
By incorporating the compressing and biasing mechanism of Wieser et al. into Reese et al., the combined teachings disclose the following: wherein the second wheel 58 is movable along an arcuate path or along a direction that is generally perpendicular to the vertical center plane, between a first position that is proximate the vertical center plane and a second position that is spaced-away from the vertical center plane; wherein the mechanism is further configured such that the magnitude of the provided force increases with increasing separation between the second lateral wheel on one side of the vertical center plane and the second lateral wheel on the other side of the vertical center plane. Note Wieser et al. teaches the rotation axis A1 of the wheel 19 to be parallel to the rotation axis A2 of the biasing member (Fig.’s 3-4; column 4, lines 49-50). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to combine the suggested features of Wieser et al. into Reese et al. The motivation to combine is to provide a shocking/forgiveness effect to the wheel. This will expectantly create a smoother ride to the passenger. Such modification is considered to have a reasonable expectation of success as the mechanism can be easily incorporated to the plate portions 46b, 46c. 
With respect to claim 19, the inherent characteristics of a compression spring will provide a restoring force (i.e. biased towards the natural original position) that increases in magnitude as the second lateral wheel moves toward the second position. This is due to the coiled nature of the compression spring, where an increasing force causes deformation of more coils, increasing the combined reaction force. The motivation to combine Wieser et al. into Reese et al. is the same as stated above. 

Allowable Subject Matter
4.	Claims 1, 3, 5, 8 are allowed.
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4, 6-7, 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711